DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 3-10 are currently pending. Claims 5-6 are objected to. Claims 1, 3-4, and 7-10 are rejected. 
Response to Arguments
Applicant’s arguments, see Pg. 7-8 of the remarks, filed June 17, 2022, with respect to the 35 U.S.C. 112(b) rejections of Claims 3-5 and 7 have been fully considered and are persuasive in light of amendments. The 35 U.S.C. 112(b) rejections of Claims 3-5 and 7 have been withdrawn. 
Applicant's arguments, see Pg. 8-10 of the remarks, filed with respect to the 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. 
As best understood, Applicant argues the combination, with respect to amended Claim 1, fails to teach the claimed invention since cooling holes (40) of Tomita et al. (US 2004/0076511 A1) are arranged to provide cooling airflow in the same direction as the combustion gas flow. However, Applicant’s arguments do not acknowledge the teachings of holes (41) cited in the previous rejection (see Pg. 9 of Non-Final filed March 18, 2022). Applicant has not cited any evidence to show that the teachings of cooling hole (41) would not be applicable to Shiozaki et al. (US 2003/0012647 A1), nor how the combination of the teachings of cooling hole (41) with Shiozaki would not lead to the claimed invention. Therefore, the combination proposed in the previous action still stands. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Shiozaki et al. (US 2003/0012647 A1), hereinafter Shiozaki, in view of Tomita et al. (US 2004/0076511 A1), hereinafter Tomita.
Regarding Claim 1, Figure 1 of Shiozaki teaches a blade comprising: a blade body (outlining 11, 14) having a cooling passage (11) defined therein; and a blade supporting member (2) linked to an end of the blade body in a longitudinal direction and having a space portion (31, 33) defined therein which is in fluid communication with the cooling passage (11), wherein: the blade supporting member (2) has two leading edge corner portions (corners of 15) on a leading edge side (15) and two trailing edge corner portions (corners of 23) on a trailing edge side (23) [0037-0039]. Figures 4-5 teach at least one of the two leading edge corner portions (corner of 15) includes a cooling hole (36) in fluid communication with the space portion and an outside of the blade body. The film holes help restrain the heat from combustion and provide cooling to the corners [0047-0050]. Figure 14 shows another view with blade body (3) being linked to blade supporting members (2, 4) [0003]. 
The embodiments of Figures 4-5 of Shiozaki do not expressly teach a chamfered portion intersecting three or more outer surfaces, the chamfered portion includes a cooling hole as claimed. However, a chamfered portion would have been obvious in view of a different embodiment of Shiozaki. 
The embodiment in Figure 7 of Shiozaki teaches a chamfered portion (38) intersecting three or more outer surfaces (7, 15, surface 30 points to). Note paragraph [0053] discusses chamfering the corner section off rather than just the rounded portion (38) in the figure. According to paragraph [0053], the chamfer helps moderate collision of combustion gases against the corner, thereby mitigating the effects of burnout in the corner section. It can be seen that in Figures 4-5, the film holes are also formed in the corner section. Therefore, a modification to include both the benefits of the film holes taught in the corner section and the chamfer in the corner section would result in a chamfered portion including a cooling hole. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blade taught by Figures 4-5 of Shiozaki with a chamfered portion intersecting three or more outer surfaces, the chamfered portion includes a cooling hole as suggested by the embodiment of Figure 7 of Shiozaki, to provide the benefit of moderating collision of combustion gases against the corner of the blade supporting member.   
Shiozaki does not expressly teach wherein the cooling hole inclined toward an upstream side of a gas path surface side of the blade supporting member to which the end portion of the blade body is linked as claimed. However, inclining the cooling hole would have been obvious in view of Tomita. 
Figure 3 of Tomita teaches a blade with a cooling hole (41). The cooling hole (41) is inclined toward an upstream side (toward the left) of a gas path surface side (surface of 36b facing 35) of the blade supporting member (36b) to which the end portion of the blade body (36a) is linked. Inclining the cooling hole (41) allows for the cooling air flow to provide more effective cooling by not conflicting with surrounding horse shoe vortices [0040]. 
It would have been obvious to one of ordinary skill in the art to modify the blade taught by Shiozaki such that the cooling hole inclined toward an upstream side of a gas path surface side of the blade supporting member to which the end portion of the blade body is linked as suggested by Tomita, to provide more effective cooling by allowing the cooling flow to travel without going against horse shoe vortices. 
Regarding Claim 3, Shiozaki and Tomita teach the blade as set forth in Claim 1.
 Figures 4-5 of Shiozaki teach wherein: the cooling hole (36) is a first cooling hole; and a second cooling hole (36), which connects the space portion (interior where inlet of 36 is) and the outside of the blade body (outlining 11, 14 in Figure 1), is defined in each of at least two outer surfaces of the three or more outer surfaces. It can be seen that there are multiple holes, thereby the chamfer and regions around the chamfer as modified would also contain multiple holes. Paragraph [0049] further notes the holes are provided over the entire range where burnout is expected to occur, coinciding with the chamfer region. 
Regarding Claim 4, Shiozaki and Tomita teach the blade as set forth in Claim 3. 
Figure 4 of Shiozaki teaches wherein the first cooling hole and the second cooling hole are parallel to each other, as can be seen by holes (36) formed in parallel. 
Regarding Claim 7, Shiozaki and Tomita teach the blade as set forth in Claim 1. 
Figure 1a of Shiozaki teaches wherein the space portion includes a leading edge side cooling passage, a side end portion side cooling passage including a first end portion which communicates with the leading edge side cooling passage and a second end portion which opens to the outside of the blade body, and a linking cooling passage that links the cooling passage (11) of the blade body to the leading side cooling passage. See annotated Figure 1a’ below. 

    PNG
    media_image1.png
    826
    924
    media_image1.png
    Greyscale

Regarding Claim 8, Shiozaki and Tomita teach the blade as set forth in Claim 1. 
Figure 1a teaches wherein the blade supporting member (2) has a rectangular shape. Note the instant application interprets rectangular shape to be encompassed by shapes similar to the figures of the disclosure in paragraph [0040], which themselves appear similar to the shape disclosed in Figure 1a of Shiozaki. 
Regarding Claim 9, Shiozaki and Tomita teach the blade as set forth in Claim 1. 
Figure 14 teaches wherein the blade supporting member is one of a plurality of blade supporting members (2) annularly combined together to define a blade combination (see adjacent members 2). Figures 4-5 teach the cooling hole (36) is defined at a leading edge corner portion of the blade combination. The holes are provided where burnout occurs [0049]. The burnout portions are shaded as (26) in Figure 15 [0011]. 
Regarding Claim 10, Shiozaki and Tomita teach the blade as set forth in Claim 1. 
Shiozaki teaches a gas turbine engine comprising: a combustor; a turbine configured to obtain rotational power from a combustion gas generated by the combustor, wherein the turbine includes blades according to claim 1 [0002]. A combustor can be inferred due to the presence of combustion gas. Paragraph [0010] notes the presence of a rotor blade, which is usable for rotational power. 
Shiozaki does not expressly teach a compressor configured to compress air; the combustor configured to: (i) mix the air compressed by the compressor with fuel to obtain mixed fuel; and (ii) combust the mixed fuel as claimed. However, such structure would have been obvious in view of Tomita. 
Figure 1 of Tomita teaches a gas turbine engine comprising a compressor (10) configured to compress air; a combustor (20) configured to: (i) mix the air compressed by the compressor (10) with fuel to obtain mixed fuel; and (ii) combust the mixed fuel. This is typical known structure in a gas turbine engine which allows for the turbine to convert thermal energy into mechanical rotational energy for the generation of power [0028]. 
It would have been obvious to one of ordinary skill in the art to modify the gas turbine taught by Shiozaki with a compressor configured to compress air; the combustor configured to: (i) mix the air compressed by the compressor with fuel to obtain mixed fuel; and (ii) combust the mixed fuel as suggested by Tomita, to provide the benefit of allowing the turbine to produce energy. 
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the closest prior arts, Shiozaki and Tomita, do not expressly teach wherein: the chamfered portion is a first chamfered portion; a second chamfered portion intersects two outer surfaces of the three or more outer surfaces, and a second cooling hole, which connects the space portion and the outside of the blade body, is defined in the second chamfered portion; and the second chamfered portion is connected to the first chamfered portion such that the second chamfered portion is further from a gas path surface of the blade supporting member than the first chamfered portion as claimed. In particular, the claim now specifies the relationship between the first and second chamfered portions. Figures 7 and 8 of Shiozaki exemplify two different embodiments of chamfered portions (38, 39). The embodiments of Shiozaki do not teach such portions to have a second portion connected to and further from a gas path surface of the blade supporting member than the first chamfered portion as required by the claim. This claim reflects the chamfered portions (75, 76) exemplified in Figure 3 of the instant application. The second chamfered portion (76) with its respective cooling hole allows for cooling air to be released without adversely affecting the flow of combustion gas passing through the blade body according to paragraph [0068] of the Specification. 
Claim 6 subsequently depends upon Claim 5. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745